         Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 1 of 15




WEISS & PAARZ, P.C.
By:     SARAH A. ROZALIS, ESQ. (ID No. 327890)
srozalis(1i;weisspaarz.com
1800 JFK Blvd., Suite 906
Philadelphia, PA 19103
(800) 952-8444 Phone / (609) 641-4087 Fax                           Attorney for Plaintiff

                      UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF PENNSYLVANIA
 ELIZABETH KIMMEL.
                                     CIVIL ACTION NO:
              P/ui nt/fl

                v.                                   COMPLAINT

 JOSEPH M. ARDITO, M.D.;
 1-lEAD & NECK ASSOCIATES OF                         JURY TRIAL DEMANDED
 SOUTHEASTERN PENNSYLVANIA;
 PINNACLE ENT ALLIANCE, LLC d!b/a
 PINNACLE ENT ASSOCIATES, LLC;
 MAIN LINE HEALTH, INC.;
 PAOLI HOSPITAL;
 JOHN/JANE DOE EMPLOYERS A-Z
 (multiple fictitious employing entities);

                     Delinzdc,nts.


                                             PARTLES

    1. Plaintiff, Elizabeth Kimmel (hereinafter “Ms. Kimmel” or “Plaintiff’), is a citizen of the

state of Connecticut, residing at 26 Twin Oak Trail, Beacon Falls, Connecticut 06403.

    2. Upon information and belief, at all times relevant hereto. defendant Joseph M. .Ardito, M.D.

(hereinafter “defendant Ardito”) is a physician licensed to practice medicine in the Commonwealth

of Pennsylvania, practicing in the field of Otolaryngology at Head & Neck Associates of

Southeastern Pennsylvania and/or Pinnacle ENT Alliance, LLC d/b/a Pinnacle ENT Associates,

LLC, as an employee, agent and’or apparent agent of Head & Neck Associates of Southeastern

Pennsylvania and/or Pinnacle ENT Alliance, LLC d/b/a Pinnacle ENT Associates, LLC, located



                                                 1
          Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 2 of 15




at 15 Industrial Blvd. Suite #102, Paoli, Pennsylvania 19301; Paoli Hospital, a division of Main

Line Health, Inc., located at 255 W Lancaster Aye, Paoli, PA 19301 and’or John:Jane Doe

Employers A-Z located at an unknown address. A Certificate of Merit pursuant to Pa. R. Civ. P.

1042.1 regarding the treatment, practice, or work of this defendant is attached hereto as Exhibit

A.

     3. Upon information and belief, at all times relevant hereto, defendant Head & Neck

Associates of Southeastern Pennsylvania (hereinafter “Head & Neck Associates”) represents (or

during the relevant time, represented) a health care facility providing Otolaryngologic specialty

care to the general public and located at 15 Industrial BLvd, Suite #102, Paoli, Pennsylvania 19301.

A Certificate of Merit pursuant to Pa. R. Civ. P. 1042.1 regarding the treatment, practice, or work

of this defendant is attached hereto as Exhibit A.

     4. Upon information and belief, at all times relevant hereto, defendant Pinnacle ENT Alliance,

LLC d/b/a Pinnacle ENT Associates, LLC (hereinafter “Pinnacle ENT Associates”) is a health

care facility providing Otolaryngologic specialty care to the general public and located at 15

Industrial Blvd. Suite #102, Paoli, Pennsylvania 19301. A Certificate of Merit pursuant to Pa. R.

Civ. p. 1042.1 regarding the treatment, practice, or work of this defendant is attached hereto as

Exhibit A.

     5. Upon information and belief, at all times relevant hereto, defendant Paoli Flospital, a

division of Main Line Health, Inc., located at 255 W Lancaster Aye, Paoli, PA 19301 (hereinafter

“Paoli Hospital”) held itself out as a professional medical association, employing agents, servants.

and employees who possess skill, training, and diligence for the purpose of rendering healthcare

services to the general public, with a principal place of business in the Commonwealth of

Pennsylvania, and incorporated under the laws of the Commonwealth of Pennsylvania. A



                                                     2
          Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 3 of 15




Certificate of Merit pursuant to Pa. R. Civ. P. 1042.1 regarding the treatment, practice, or work of

this defendant is attached hereto as Exhibit A.

   6. L’pon information and helie1 at all times relevant hereto, defcndant Main Line Health, Inc.

isa healthcare network serving portions of Philadelphia and its western suburbs, and comprised of

a series of hospitals, health centers, private physician practices, rehabilitation locations, and other

miscellaneous outpatient care facilities. A Certificate of Merit pursuant to Pa. R. Civ. P. 1042.1

regarding the treatment, practice, or work of this defendant is attached hereto as Exhibit A.

    7. Upon information and belief, at all times relevant hereto, defendant John/Jane Doe

Employers A-Z (fictitious name for unknown employers) are citizens or corporations incorporated

under the laws of a State of the United States that employed any of the parties that participated in

any way in the plaintiffs care beginning on 12/12/13.

                                  JURISDICTION AND VENUE

    8. The United States District Court for the Eastern District of Pennsylvania has subject

matter jurisdiction over this matter pursuant 28 U.S.C,A.     §   1332 as the parties are completely

diverse in citizenship and the amount in controversy exceeds 575,000.

    9. Venue is proper pursuant 1028 U.S.C.A.       §   1391 and is appropriate in the United States

District Court for the Eastern District of Pennsylvania specifically because all defendants reside

in. and/or a substantial part of the events or omissions giving rise to this claim occurred    in.



Chester County, Pennsylvania, which is considered a part of the Eastern District territory.

                                    FACTUAL BACKGROUND

     10. On or about 12/6/13, plaintiff Elizabeth Kimmel became a patient of defendants Head &

 Neck Associates and/or Pinnacle ENT Associates upon seeking a surgical consult for blocked

 sinuses status-post apicoectomy (a dental procedure).



                                                    3
              Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 4 of 15




    11. On 12/12/13, defendant Ardito performed a left maxillary antrostomy with excision on

plaintiff at defendant Paoli Hospital.

    12. Plaintiff’s 12/12/13 operative report notes “AFRIN cottonoid was placed in the left nostril”

in its first paragraph and that after irrigation of the sinus, an “AFR[N cottonoid was placed as well,

which should be removed in 1 hour.”

    13. On a corresponding surgical count sheetdated 12/12/13.10 cottonoids are initially counted,

10 cottonoids appear in the ‘Closing Counts” section, and a final count is checked off as Correct”.

    14. On 1/7/14, plaintiff saw defendant Ardito in follow-up to her surgery and reported

increased left sided pain and tenderness, for which he recommended a topical compound / nasal

irrigation.

    15. On 1/20114, plaintiff returned to defendant Ardito reporting a 50% improvement in her

ongoing symptoms and he advised she follow-up in 4 weeks and continue to use a topical local

compound and a humidifier in the meantime.

    16. On 2/19/14 plaintiff saw Otolaryngologist Christopher Hove, MD and reported pressure in

the sinus on the left side for 2-3 days in addition to upper tooth pain and left cheek fullness, for

which he prescribed Bactrim. Prednisone. and a hypertonic saline irrigation routine with baby

shampoo.

     17. On 3/19/14 plaintiff returned to Christopher Hove, MD reporting improvement with

ongoing tooth ache.

     18. On 7/21 / 14 plaintiff returned to defendant Ardito reporting worsening symptoms since her

last visit, periods of debris from her nose, and aggravating symptoms whenever she ceases to

irrigate with baby shampoo.




                                                   4
          Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 5 of 15



    19. On 7/21/14, defendant Aridto suggested plaintiff track whether her symptoms increase

once she stops her baby shampoo irrigation routine, further advising her to return in 3 weeks and

he will re-culture her and plan on sinus ventilation with medication to control biofilms.

   20. On 8/7/14 plaintiff returned to defendant Ardito with increased and worsening symptoms

on the left side after stopping her baby shampoo irrigation routine along with increased purulence.

   21. On 8/7/14 defendant Ardito cultured purulent drainage from plaintiffs left ostiomeatal

complex (“OMC”) and performed a nasal endoscopy.

    22. On 8/8/14 plaintiffs pathology report of defendant Ardito’s 8/7/14 culture was positive for

staph, auereus and MRSA.

    23. On 8/20/14 plaintiff returned to defendant Ardito reporting the sinus rinse with baby

shampoo helps ‘just alittle” and after reviewing her culture results, defendant Ardito recommended

plaintiff resume compound nebulizer for staph / MRSA and return in I month for a follow-up visit.

    24. On 9/8/14 endodontic specialist Bruce R. Terry, D.M.D. sent a letter to defendant Ardito

advising he completed a one-year follow-up with plaintiff and although she has mild sensitivity to

tooth #13, he does not believe the positive £vIRSA in her maxillary sinus area is the result ofa tooth

issue, further advising he told plaintiff to defer to, and follow up with, her ENT.

    25. On 9/10/14 plaintiff returned to defcndant Ardito advising her sinus is worse, that she feels

“lots of pressure”, and that she saw an endodontist who “said it is not the tooth’.

    26. On 9/10/14 defendant Ardito documented that since her last visit, plaintiffs symptoms are

worse. specifically   noting   left maxillary tightness has increased and migrated to her forehead, ear

and neck, with some foul smell as she continues to use baby shampoo irrigation daily.
          Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 6 of 15



   27. On 9/10/14 defendant Ardito advised plaintiff plan to use a compound in a naso-nehulizer

for 1 month and if she does not see improvement, to contact him and return for follow-up in 5

weeks.

   28. On 10/7/14, plaintiff returned to defendant Ardito reporting that despite compound

treatment, she has not experienced an improvement in symptoms and still has left maxillary

tenderness and pressure.

   29. On 10/7/14 defendant Ardito diagnosed chronic rhinosinusitis and advised she plan to

continue compound treatment for at least I month.

   30. Frustrated by the lack of improvement in her symptoms after her final follow-up with

defendant Ardito on 10/7/14, plaintiff accepted she may have to live with the pain, discomfort,

discharge, difficulty breathing, pressure sensation, blockage sensation, and foul smell associated

with her alleged chronic rhinosinusitis indefinitely.

    31 On 6/7/17 plaintiff relocated to Connecticut.

    32. After seeing an advertisement for balloon sinuplast that she hoped could potentially

resolve her ongoing signs and symptoms as described in paragraph 30 above, plaintiff sought an

opinion from Otolaryngologist Maria Byrne, M.D. of Southern New England Ear, Nose, Throat

and Plastic Surgery on 8/29/18.

    33. On 8/29/18 Maria Byrne, M.D. documented plaintiffs blockage in the nose for several

years, left facial pressure, hard mucus from the nose, and a foul smell with an impact on taste, for

which she performed a nasal endoscopy that revealed left ethmoid / maxillary sinusitis, left nasal

cavity mucosal erythema, and purulent drainage.

    34. On 9/17/18 plaintiff underwent a CT of her face and sinus without contrast, which revealed

some mucosal thickening within the left maxillary sinus.



                                                   0
          Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 7 of 15



   35. On 9/20/18 plaintiff returned to Maria Byrne. M.D. to review her CT results and reported

she had finished an antibiotic treatment without improvement and still has a sensation of nasal

blockage and facial pressure on the left side.

   36. On 9/20/18 Maria Byrne, M.D. suggested possible surgical intervention, which may have

to wait until after plaintiff’s planned pending knee replacement.

    37. On 10/15/18 plaintiff underwent a total knee replacement.

    38. On 1/18/19 plaintiff returned to Maria Byrne. M.D. reporting her symptoms were “bad

again”, facial pressure, left purulent drainage, and postnasal drip with cough. for which she was

prescribed clindamycin, Mucinex, normal saline mist. Xlear nasal sprays, and offered the option

of surgical intervention, with a plan to schedule a repeat CT of the sinus beforehand.

    39. On 4/26/19 plaintiff returned to Maria Byrne, M.D. for an x-ray of the sinus (which

revealed left mucosal thickening) and reporting left side sinus infection, left pressure in her cheek,

and little improvement post-clindamycin.

    40. On 5/10/19 plaintiff returned to Maria Byrne. M.D. for a recheck of her sinuses. reporting

she had completed 2 weeks of additional clindamycin and despite treatment, continues to feel

pressure in her left cheek with nasal congestion and persistent purulent rhinorrhea.

    41. On 5/10/19 Maria Byrne, M.D. performed a repeat nasal endoscopy which revealed a

“foreign body. postsurgieal sponge, I x2cm within the middle meatus, left, removed”, further

documenting “at this point will hold off on surgical intervention. Hopeftdly removal of the foreign

body will resolve chronic sinusitis”.

    42. On 5/14/19 plaintiff reportedly called defendant Ardito’s office and defendant Paoli

Hospital to inform them about the surgical sponge / foreign body discovery over 5 years post

operatively.
          Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 8 of 15



   43. On 6/14/19 plaintiff returned to Maria Byrne, M.D. in follow-up, reporting some continued

discomfort but overall improvement, lack of drainage, and increased ability to smell and taste.

                                            COUNT I

   44. Plaintiffs repeat each and every allegation contained in paragraphs 1 through 43 as though

they were set forth herein.

   45. At all relevant times in his surgical care and treatment of plaintiff defendant Joseph Ardito,

M.D. acted as an agent, apparent agent, and/or employee of defendants Head & Neck Associates

of Southeastern Pennsylvania, Pinnacle ENT Alliance, LLC d/b/a Pinnacle ENT Associates, LLC,

Main Line Health, Inc., Paoli Hospital, and/or John/Jane Doe Employers, A-Z.

   46. Under the doctrine of respondeat superior and/or ostensible agency, defendants Head &

Neck Associates of Southeastern Pennsylvania, Pinnacle ENT Alliance, LLC d/b/a Pinnacle ENT

Associates, LLC, Main Line Health, Inc., Paoli Hospital, and/or John/Jane Doe Employers A-Z

were responsible for the negligent acts committed by defendant Ardito and any damages suffered

by plaintiff as a result thereof

   47. In the care and treatment of plaintiff defendant Ardito, and his defendant employers and/or

apparent employers Head & Neck Associates of Southeastern Pennsylvania, Pinnacle ENT

Alliance, LLC d/b/a Pinnacle ENT Associates. LLC, Main Line Health, Inc.. Paoli Hospital. and/or

John/Jane Doe Employers A-Z deviated from the acceptable standard of care and/or breached the

obligation of informed consent in the following respects, or in any other such ways as discovery

may reveal, and such deviations significantly increased the risk of harm to plaintiff

            a. Failure to remove each and every AFRIN cottonoid sponge and/or foreign body

                placed in plaintiffs body during her surgery dated 12/12/13;




                                                  8
         Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 9 of 15



          b. Failure to ensure timely removal of AFRIN cottonoid sponge and/or foreign body

                during and/or after plaintiffs surgery dated 12/12! 13;

          c. Failure to supervise any / all hcalthcare providers and ‘or assistants responsible for

                timely removal of AFRIN eottonoid sponge and/or foreign body during and/or after

                plaintiffs surgery dated 12/12/13:

          d. Failure to detect and/or suspect foreign body despite plaintiff’s ongoing signs and

                symptoms and despite positive cultures indicating infection;

          e. Failure to advise plaintiff about the risk of a retained foreign body prior to, during,

                and/or after her surgery dated 12/12/13;

           f.   Failure to appropriately manage plaintiff’s ongoing otolarvngologie care:

           g. Failure to appropriately evaluate and/or treat plaintiffs ongoing signs and

                symptoms following her 12/12/13 procedure;

           h. Failure to recognize the presence of a foreign body following plaintiffs 12/12/13

                procedure in a timely manner and/or at all:

           i.   Failure to diagnose plaintiff with accuracy;

   48. As a direct and proximate result of the above said deviations from the acceptable standard

of care and/or breach of the obligation of informed consent as aforesaid. defendants Ardito. Head
                                                                           d;b:a Pinnacle
& Neck Associates of Southeastern Pennsylvania, Pinnacle ENT Alliance. LLC

ENT Associates, LLC, Main Line Health, Inc., Paoli Hospital, and/or John/Jane Doe Employers

A-Z substantially increased the risk of harm to plaintifL causing her to suffer serious and long

tenu injuries including, but not Limited to. conscious and extensive pain and suffering, loss of

enjoyment of life, emotional anguish, and other damages, losses and expenses.

   WHEREFORE, plaintiff demands judgment on this Count against defendants Joseph M.
Ardito, M.D.; Head & Neck Associates of Southeastern Pennsylvania; Pinnacle ENT Alliance,


                                                     9
           Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 10 of 15



LLC d/b/a Pinnacle ENT Associates, LLC; Main Line Health, Inc.; Paoli Hospita]; John/Jane Doe
Employers A-Z jointly, severally, or in the alternative, in an amount in excess of Seventy-Five
Thousand Dollars ($75,000) in compensatory damages for damages, losses, and expenses. together
with interest and costs of suit.


                                           COUNT II

    49.        Plaintiff repeats each and every allegation contained in paragraphs I through 48 as

though they were set forth herein.

    50.        Upon information and belief, at all relevant tirncs. defendants Head & Neck

Associates of Southeastern Pennsylvania, Pinnacle ENI Alliance. LLC d/b/a Pinnacle ENI

Associates, LLC’, Main Line Health, Inc., Paoli Hospital, and/or John’Jane Doe Employers A-Z

were the employers of defendant Ardito and the medicaL providers involved in plaintiffs surgery

on 12/12/13, who were acting within the scope of their employmcnt when treating plaintiff

beginning on 12/12/13.

     51.       Upon information and belief at all relevant times, defendants Head & Neck

Associates of Southeastern Pennsylvania, Pinnacle ENT Alliance, LLC d/b/a Pinnacle ENT

Associates, LLC, Main Line Health, Inc., Paoli Hospital and/or John/Jane Doe Employers A-Z

were the apparent employers of defendants Ardito and the medical providers involved in plaintiffs

surgery on 12/12/13. who were acting within the scope of their apparent authority when treating

plaintiff beginning on 12/12/13.

     52.       Defendants Ardito. Head & Neck Associates of Southeastern Pennsylvania,

Pinnacle ENT Alliance, LLC dfb/a Pinnacle ENT Associates. LLC, Main Line Health, Inc., Paoli

Hospital, and/or John/Jane Doe Employers A-Z. individually and acting through their authorized

agents, servants, workmen. healthcare providers, and employees, undertook and. or assumed a duty
          Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 11 of 15



to render reasonable, proper, adequate, and appropriate medical care to Elizabeth Kimmel and to

avoid harm to her, which duty has been breached by defendants.

    53.          In the care and treatment of plaintiff defendants Ardito, Head & Neck Associates

of Southeastern Pennsylvania, Pinnacle ENT Alliance, LLC d/b/a Pinnacle ENT Associates, LLC,

Main Line Health, Inc., Paoli Hospital, and/or John/Jane Doe Employers A-Z deviated from the

acceptable standard of care and/or breached the obligation of informed consent in the following

respects, or in any other such ways as discovery may reveal, and such deviations significantly

increased the risk of harm to plaintiff:

            a. Failure to remove each and every AFRIN cottonoid sponge and/or foreign body

                 placed in plaintiffs body during her surgery dated 12/12/13;

            b. Failure to ensure timely removal of AFRD cottonoid sponge andor foreign body

                 during and/or after plaintiff’s surgery dated 12/12/13;

            c. Failure to supervise any / all healthcare providers and / or assistants responsible for

                 timely removal of AFRIN cottonoid sponge and/or foreign body during and/or after

                 plaintiffs surgery dated 12/12/13:

            d. Failure to detect and/or suspect foreign body retention following plaintiffs surgery

                 dated 12/12/13;

            e. Failure to advise plaintiff about the risk of a retained foreign body prior to, during,

                 and/or after her surgery dated 12/12/13;

            f.   Failure to appropriately manage plaintiff’s surgical and post-operative care;

            g. Failure to recognize the presence of a foreign body following plaintiffs 12/12/13

                 procedure in a timely manner and/or at all;

            h. Failure to diagnose plaintiff with accuracy;



                                                   ii
          Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 12 of 15



    54.        As a direct and proximate result of the above said deviations from the acceptable

standard of care and/or breach of the obligation of informed consent as aforesaid, defendants

Ardito, Head & Neck Associates of Southeastern Pennsylvania, Pinnacle ENT Alliance, LLC d/b/a

Pinnacle ENT Associates, LLC, Main Line Health, Inc.. Paoli Hospital, and/or John/Jane Doe

Employers A-Z substantially increased the risk of harm to plaintiff causing her to suffer serious

and long-tern injuries including, but not limited to, conscious and extensive pain and suffering,

loss of enjoyment of life, emotional anguish. and other darnagcs, losses and expenses.

    WHEREFORE, plaintiff demands judgment on this Count against defendants Joseph NI.
Ardito. M.D.: Head & Neck Associates of Southeastern Pennsylvania: Pinnacle ENT Alliance.
LLC d/b/a Pinnacle ENT Associates, LLC; Main Line Health, Inc.; Paoli Hospital: and John/Jane
Doe Employers A-Z, jointly, severally, or in the alternative, in an amount in excess of Seventy-
Five Thousand Dollars (S75,000) in compensatory damages for damages. losses, and expenses,
together with interest and costs of suit.

                                           COUNT III

    55.        Plaintiff repeats each and every allegation contained in paragraphs I through 54

as though they were set forth herein.

    56.        In addition to the derivative and vicarious liability of defendants Main Line

Health, Inc., Paoli HospitaL and’or JohnJane Doe Employers A-Z for the negligent acts and

omissions of its agents, servants. and’•or employees who participated in and/or were responsible

for the care of Elizabeth Kimmel. defendants also owed direct and non-delegable duties to

plaintiff under the tenets set forth in Thompson v. Auson. 591 A.2d 703 (1991). and its progeny

of case law, including Welsh v. Bulger, 698 A.2d 581 (Pa.1997) and W ü!!ing!on v. Woods, 768

A.2d 1144 (Pa. Super. 2001).

    57.        The duties of defendants Main Line Health, Inc.. Paoli Hospital, and/or John/Jane

Doe Employers A-Z included (1) a duty to select and retain only competent physicians; (2) a

duty to oversee all persons who practice medicine within its walls as to patient care; and (3) a


                                                 12
            Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 13 of 15



duty to formulate, adopt, and enforce adequate rules and policies to ensure quality care for the

patients.

     58.          The corporate (direct) negligence of defendants Main Line Health, Inc., Paoli

Hospital, and/or John/Jane Doe Employers A-Z arising out of the medical treatment provided

and/or negligently not provided to Elizabeth Kinirnel consisted of one or more of the following,

of which defendants had actual or constructive kiowledge:

             i.   Failure to oversee surgeon Joseph Ardito, MD and any / all healthcare providers

                  involved in the evaluation, treatment. surgery. and / or management of plaintiffs

                  care beginning on 12/11113;

             j.   Failure to formulate, adopt. and/or enforce adequate rules and policies to ensure

                  timely, adequate. and appropriate evaluation of Elizabeth Kimmel by hospital

                  staff during her admission dated 12/12/13;

             k. Failure to formulate, adopt. and1or enforce adequate rules and policies to ensure

                  timely, adequate, and appropriate prevention of retained foreign bodies

                  throughout Elizabeth Kimmel’s admission dated 12/12/13;

             I.   Failure to formulate, adopt. and/or enforce adequate rules and policies to ensure

                  timely, adequate, and appropriate identification of a retained foreign body post

                  operatively, and to effectively minimize the odds of future medical problems

                  arising therefrom;

             rn. Failure to oversee all persons who practice medicine within its walls to ensure

                  Elizabeth Kimmel’s 12/12/13 surgery was appropriately performed without the

                  retention of a foreign body, and that she was competently evaluated, assessed,

                  managed. and/or trcatcd.



                                                   13
         Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 14 of 15



        WHEREFORE, plaintiff demands judgment on this Count against defendants Main Line
Health, Inc., Paoli Hospital, and John/Jane Doe Employers A-Z, jointly, severally, or in the
alternative, in an amount in excess of Seventy-Five Thousand DoHars ($75,000) in compensatory
damages for damages. losses, and expenses, together with interest and costs of suit.

                                           JURY DEMAND

   Plaintiff hereby demands a trial by jury on all issues so triable as a matter of right pursuant to

F.R.C.P. 38(b)( 1) and 38(c).

                                       PRAYER FOR RELIEF

   WHEREFORE. plaintiff demands upon defendants the following relief

   a.   Actual compensatory damages in excess of Seventy-Five Thousand Dollars ($75,000):

   b. Pre- and Post    —   Judgment interest as permitted by law;

   c.   An award of attorneys’ fees as permitted by law;

   d. Any and all such further relief as the Court deems just.



                                         Respectfully submitted,

                                         WEISS & PAARZ, P.C.

Date: April 30. 2021                     By:     s/Sarah A. Rozalis, Esg.
                                               Sarah A. Rozalis. Esquire (ID #327890)
                                               1800 John F. Kennedy Blvd
                                               Suite 906
                                               Philadelphia, PA 19103
                                               (2 15)-238-9200
                                               (412) 502-2609 (Fax)
                                               Attorneys for Plaintiff




                                                    14
      Case 2:21-cv-01994-CFK Document 1 Filed 04/30/21 Page 15 of 15




                                        VERIFICATION


       Plaintiff, Ehzabeth Kimmel, avers that the allegations contained in the foregoing

Complaint are true and correct to the best of her knowledge, information and belief and understand

and acknowledge that the sEatements in said Complaint are made subject to the penalties of 18 Pa.

CS. §4904, relating to unsworn falsifications to authorities.




                                                     £24abeth 4iim’e7
                                                     Ip:,bith,,r,iri p2S.22! 12CC E!



                                                     ELIZABETH KIMMEL




Date: April 29, 2021
